DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending and subject to a non-final action filed 08/11/2022. In the response filed on 08/29/2022, claims 1-2, 7-8 and 11 were amended. Therefore, claims 1-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 08/29/2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-10 has been withdrawn.

Applicant's arguments filed 08/29/2022, with respect to claims 1-2, 7-8 and 11-20 under 35 U.S.C. 102 have been fully considered but are moot because the arguments do not apply to the new combinations of references being used in the current rejection.

Applicant's arguments filed 08/29/2022, with respect to claims 3-6 and 9-10 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combinations of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US PGPUB: 20180053119, Pub Date: Feb. 22, 2018) in view of Wu (US PGPUB 20180196796, Pub Date: Jul. 12, 2018).
Regarding Independent claim 1, Zeng teaches: A method of training a chatbot, comprising: 
identifying one or more chat logs that exhibit a trait; (Zeng − [0052] The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. a user may send utterances to the NLU based user intent analyzer 120. Each virtual agent may focus on a specific service (trait) or domain (trait) when chatting with one or more users. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance. The intent analyzer 120 analyze dialogs (chat logs) in determining virtual agents for different domains (traits))
identifying one or more labels associated with the trait based on the one or more chat logs, (Zeng − [0007-0008] Training data (chat logs) are received that are to be used to learn and generate knowledge. The received training data have at least some labeled training seeds and unlabeled conversation data. The training data are then parsed and various linguistic elements are extracted therefrom. Such linguistic elements are then used to perform automated learning in accordance with at least one label used in labeling the training seeds. Based on the automated learning, at least one model associated with the at least one label is generated from the training data.) 
training the chatbot to generate a response that models the trait based on the one or more chat logs; (Zeng − [0094] FIG. 3C is a flowchart of an exemplary process of the semi-supervised learning mechanism 300, Based on the received input, the semi-supervised training seeds generator 354 generates, at 323, FAQ seeds and task-based dialog seeds, respectively. Such generated training seeds are stored in 354. During learning, the parser 342 parses at 325, upon receiving training data (chat logs), which include both the training seeds from 354 and the conversation data from actual conversations, the training data to generate parsed training data. The parsed training data are then sent to various identifiers to extract, at 327, structured/unstructured and entity information. Such extracted different types of data are then used by the learning engine 352 to learn, at 329, FAQ models and, at 331, task oriented structure models. The learned models are then used to update, at 333, the deep learning models 225.)
labeling the chatbot with the one or more labels; (Zeng − [0092] Fig. 3B The semi-supervised training seeds generator 354 generates a set of labeled data as part of the training data serving as seeds for the learning. Providing a set of training seeds makes the learning process more efficient. [0091] For example, FAQ training seeds may be labeled groups of sentences/phrases with each group containing sentences/phrases that are considered to say the same thing. For example, sentences “Which cars have all-wheel-drive functions,” “Do you have any car with all-wheel-drive function,” and “How many cars do you have that have all-wheel-drive function?” may be grouped together as different ways to ask whether the all-wheel-drive function is present. In another embodiment, a training seed to be used to learn the structure of task “book a flight” may correspond to a labeled dialog which includes conversation data related to a session in which a user booked a flight with an agent.)
Zeng does not explicitly teach: wherein each label is a keyword that frequently occurs in the one or more chat logs;
However, Wu teaches: wherein each label is a keyword that frequently occurs in the one or more chat logs; (Wu − [0008] assign an emotion label to each topic (keyword) [0012] scoring an engagement rate for each topic, the topics based on a number of users engaged in a topic that are frequency used in a conversation between users in a chat bot. [0087] An existing topic database can be obtained in a similar way by dependency parsing the web-sites and/or chatbot's large-scale chat logs)
and invoking the chatbot in a virtual chatroom in response to determining the one or more labels the chatbot is labeled with are similar to one or more other labels associated with another trait extracted from an ongoing chat session in the virtual chatroom. (Wu – Fig.2A [0123] The topic jumping system 146 determines a relationship between each determined topic (topics similar to one or more other labels). The topic jumping system 146 may utilized the world knowledge to enrich, to assign attributes, and/or find relationships between different topics or topic keywords. [0070] The multiple topic AI chat bot utilizes deep learning and sentiment analysis to identify topics (labels), determine and score relationships between users (traits), determine and score topic engagement, and to determine and score user-topic interest. Further, the multiple topic AI chat bot creates a knowledge graph of the relationships between the different determined topics. The multiple topic AI chat bot determines if a response should be provided by the chat bot by evaluating the determined the determined and scored relationships between users, the determined and scored topic engagement, and the determined and scored user-topic interest for each identified topic. Fig 3A-3B illustrates the AI chat bot 100.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Zeng and Wu as both teach natural language processing for determining the intent of a user textual content. Adding the teaching of Wu provides Zeng with the ability to identify relationship between different users and relationships between different topics. One of ordinary skill in the art would have been motivated to combine Zeng and Wu for improving solutions for development and applications of virtual agents with machine learning techniques.
Regarding dependent claim 2, depend on claim 1, Zeng teaches: wherein the chatbot is invoked to join a virtual chatroom in response to the chat session involving a user in the virtual chatroom who requires one or more responses that models the another trait. (Zeng − [0033] FIG. 9 illustrates an exemplary user interface during dialogs between a service virtual agent and multiple chat users, according to an embodiment of the present teaching; [0105-0106] a user a dialog session in virtual agent may witch depending on topic of user input in the dialog session. User input can be for different topics)
Regarding independent claim 7, Zeng teaches: A system for training a chatbot, comprising: 
at least one processor; and a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations including: 
identifying one or more chat logs that exhibit a trait; (Zeng − [0052] The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. a user may send utterances to the NLU based user intent analyzer 120. Each virtual agent may focus on a specific service (trait) or domain (trait) when chatting with one or more users. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance. The intent analyzer 120 analyze dialogs (chat logs) in determining virtual agents for different domains (traits))
identifying one or more labels associated with the trait based on the one or more chat logs; (Zeng − [0007-0008] Training data (chat logs) are received that are to be used to learn and generate knowledge. The received training data have at least some labeled training seeds and unlabeled conversation data. The training data are then parsed and various linguistic elements are extracted therefrom. Such linguistic elements are then used to perform automated learning in accordance with at least one label used in labeling the training seeds. Based on the automated learning, at least one model associated with the at least one label is generated from the training data.)
training the chatbot to generate a response that models the trait based on the one or more chat logs; (Zeng − [0094] FIG. 3C is a flowchart of an exemplary process of the semi-supervised learning mechanism 300, Based on the received input, the semi-supervised training seeds generator 354 generates, at 323, FAQ seeds and task-based dialog seeds, respectively. Such generated training seeds are stored in 354. During learning, the parser 342 parses at 325, upon receiving training data (chat logs), which include both the training seeds from 354 and the conversation data from actual conversations, the training data to generate parsed training data. The parsed training data are then sent to various identifiers to extract, at 327, structured/unstructured and entity information. Such extracted different types of data are then used by the learning engine 352 to learn, at 329, FAQ models and, at 331, task oriented structure models. The learned models are then used to update, at 333, the deep learning models 225.)
labeling the chatbot with the one or more labels. (Zeng − [0092] Fig. 3B The semi-supervised training seeds generator 354 generates a set of labeled data as part of the training data serving as seeds for the learning. Providing a set of training seeds makes the learning process more efficient. [0091] For example, FAQ training seeds may be labeled groups of sentences/phrases with each group containing sentences/phrases that are considered to say the same thing. For example, sentences “Which cars have all-wheel-drive functions,” “Do you have any car with all-wheel-drive function,” and “How many cars do you have that have all-wheel-drive function?” may be grouped together as different ways to ask whether the all-wheel-drive function is present. In another embodiment, a training seed to be used to learn the structure of task “book a flight” may correspond to a labeled dialog which includes conversation data related to a session in which a user booked a flight with an agent.)
Zeng does not explicitly teach: wherein each label is a keyword that frequently occurs in the one or more chat logs;
However, Wu teaches: wherein each label is a keyword that frequently occurs in the one or more chat logs; (Wu − [0008] assign an emotion label to each topic (keyword) [0012] scoring an engagement rate for each topic, the topics based on a number of users engaged in a topic that are frequency used in a conversation between users in a chat bot. [0087] An existing topic database can be obtained in a similar way by dependency parsing the web-sites and/or chatbot's large-scale chat logs)
and invoking the chatbot in a virtual chatroom in response to determining the one or more labels the chatbot is labeled with are similar to one or more other labels associated with another trait extracted from an ongoing chat session in the virtual chatroom. (Wu – Fig.2A [0123] The topic jumping system 146 determines a relationship between each determined topic (topics similar to one or more other labels). The topic jumping system 146 may utilized the world knowledge to enrich, to assign attributes, and/or find relationships between different topics or topic keywords. [0070] The multiple topic AI chat bot utilizes deep learning and sentiment analysis to identify topics (labels), determine and score relationships between users, determine and score topic engagement, and to determine and score user-topic interest. Further, the multiple topic AI chat bot creates a knowledge graph of the relationships between the different determined topics. The multiple topic AI chat bot determines if a response should be provided by the chat bot by evaluating the determined the determined and scored relationships between users, the determined and scored topic engagement, and the determined and scored user-topic interest for each identified topic. Fig 3A-3B illustrates the AI chat bot 100.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Zeng and Wu as both teach natural language processing for determining the intent of a user textual content. Adding the teaching of Wu provides Zeng with the ability to identify relationship between different users and relationships between different topics. One of ordinary skill in the art would have been motivated to combine Zeng and Wu for improving solutions for development and applications of virtual agents with machine learning techniques.
Regarding dependent claim 8, depend on claim 7, Zeng teaches: wherein the chatbot is invoked to join the virtual chatroom in response to a chat session involving a user in the virtual chatroom who requires one or more responses that models the another trait. (Zeng − [0033] FIG. 9 illustrates an exemplary user interface during dialogs between a service virtual agent and multiple chat users, according to an embodiment of the present teaching; [0105-0106] a user a dialog session in virtual agent may witch depending on topic of user input in the dialog session.)
Regarding independent claim 11, Zeng teaches: A method of controlling invocation of at least one of a plurality of available chatbots in a virtual chatroom, comprising: (Zeng − [0051] N service virtual agents 140 (chatbots) Fig. 9 [0033] FIG. 9 illustrates an exemplary user interface during dialogs between a service virtual agent and multiple chat users, according to an embodiment of the present teaching;)
initiating a chat session with a user in the virtual chatroom; (Zeng − [0058] When an input is received from a chat user at 150, the input from the chat user is analyzed, at 152, to estimate the intent of the chat user. [0058] If a decision is made, at 154, to use a virtual agent to carry out a dialog with a chat user, a task oriented virtual agent is selected, at 156, based on, e.g., the estimated intent of the chat user.) 
determining an intent of the user based on a chat log of the chat session; (Zeng − [0052] The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. a user may send utterances to the NLU based user intent analyzer 120. Each virtual agent may focus on a specific service (trait) or domain (trait) when chatting with one or more users. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance. The intent analyzer 120 analyze dialogs (chat logs) in determining virtual agents for different domains (traits))
extracting a set of traits from the chat session based on the intent of the user, wherein the set of traits extracted is indicative of at least one trait requirement that a response to the user must satisfy; (Zeng − [0094] FIG. 3C is a flowchart of an exemplary process of the semi-supervised learning mechanism 300, Based on the received input, the semi-supervised training seeds generator 354 generates, at 323, FAQ seeds and task-based dialog seeds, respectively. Such generated training seeds are stored in 354. During learning, the parser 342 parses at 325, upon receiving training data (chat logs), which include both the training seeds from 354 and the conversation data from actual conversations, the training data to generate parsed training data. The parsed training data are then sent to various identifiers to extract, at 327, structured/unstructured and entity information. Such extracted different types of data are then used by the learning engine 352 to learn, at 329, FAQ models and, at 331, task oriented structure models. The learned models are then used to update, at 333, the deep learning models 225.)
selecting a chatbot from the plurality of available chatbots based on the set of traits extracted, wherein the chatbot selected is configured to generate a response that satisfies the at least one trait requirement; (Zeng − [0116] For example, a selected re-routing may indicate that when the user's newly estimated intent is not associated with the domain of the current virtual agent, the agent re-router 260 is to find another virtual/human agent that has a domain matching the user's newly estimated intent.)
and invoking the chatbot selected in the virtual chatroom to interact with the user. (Zeng − the agent-re-router 260 is to route the user to a different service virtual agent that has the expertise to handle the user's desired task.)
Zeng does not explicitly teach: the set of traits extracted are associated with one or more labels, and each label is a keyword that frequently occurs in the chat log;
However, Wu teaches: the set of traits extracted are associated with one or more labels, and each label is a keyword that frequently occurs in the chat log; (Wu − [0008] assign an emotion label to each topic (keyword) [0012] scoring an engagement rate for each topic, the topics based on a number of users engaged in a topic that are frequency used in a conversation between users in a chat bot. [0087] An existing topic database can be obtained in a similar way by dependency parsing the web-sites and/or chatbot's large-scale chat logs)
the chatbot selected was trained based on one or more chat logs, the chatbot selected is labeled with one or more other labels associated with another trait extracted from the one or more chat logs, and the one or more other labels the chatbot is labeled with are similar to the one or more labels; (Wu – Fig.2A [0123] The topic jumping system 146 determines a relationship between each determined topic (topics similar to one or more other labels). The topic jumping system 146 may utilized the world knowledge to enrich, to assign attributes, and/or find relationships between different topics or topic keywords. [0070] The multiple topic AI chat bot utilizes deep learning and sentiment analysis to identify topics (labels), determine and score relationships between users, determine and score topic engagement, and to determine and score user-topic interest. Further, the multiple topic AI chat bot creates a knowledge graph of the relationships between the different determined topics. The multiple topic AI chat bot determines if a response should be provided by the chat bot by evaluating the determined the determined and scored relationships between users, the determined and scored topic engagement, and the determined and scored user-topic interest for each identified topic. Fig 3A-3B illustrates the AI chat bot 100.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Zeng and Wu as both teach natural language processing for determining the intent of a user textual content. Adding the teaching of Wu provides Zeng with the ability to identify relationship between different users and relationships between different topics. One of ordinary skill in the art would have been motivated to combine Zeng and Wu for improving solutions for development and applications of virtual agents with machine learning techniques.
Regarding dependent claim 12, depend on claim 11, Zeng teaches: wherein extracting a set of traits from the chat session based on the intent of the user comprises: receiving one or more mappings, wherein each mapping is between a label and a trait; (Zeng − [0007] The received training data have at least some labeled training seeds and unlabeled conversation data. The training data are then parsed and various linguistic elements are extracted therefrom. Such linguistic elements are then used to perform automated learning in accordance with at least one label used in labeling the training seeds. Based on the automated learning, at least one model associated with the at least one label is generated from the training data. [0054] once the service agent router 125 determines that a service virtual agent has a domain (trait) or service matching (mapping) the estimated user intent, the service agent router 125 can route the user's utterance to the corresponding virtual agent to enable a conversation between the virtual agent and the user.)
and identifying one or more text units of the chat log that map to the set of traits extracted based on the one or more mappings. (Zeng − [0119] The virtual agent profile matching unit 625 in this example may obtain profiles of different virtual agents from the virtual agent database 138. It can be understood that the virtual agent database 138 may store additional information rather than merely the profiles of the virtual agents. For example, the virtual agent database 138 may also provide contextual information, metadata related to each virtual agent, and/or APIs needed to electronically connect with each virtual agent. A profile of a virtual agent may indicate what domain or service the virtual agent is associated with. Based on the agent profiles and the requested domain expertise of a needed virtual, the virtual agent profile matching unit 625 may determine a matching score between each virtual agent's profile and the requested domain expertise needed for the estimated user intent or desire. Then the virtual agent profile matching unit 625 may determine whether a matching virtual is found and if so, may select a virtual agent having certain matching score, e.g., the highest matching score, as the matching virtual agent. Information related to the selected virtual agent, optionally together with the matching score, may then be sent to the virtual agent redirection controller 630 for redirection control.)
Regarding dependent claim 13, depend on claim 11, Zeng teaches: wherein selecting a chatbot from the plurality of available chatbots based on the set of traits extracted comprises: determining whether the plurality of available chatbots includes a first chatbot configured to generate a response that models the set of traits extracted. (Zeng − [0116] For example, a selected re-routing may indicate that when the user's newly estimated intent is not associated with the domain of the current virtual agent, the agent re-router 260 is to find another virtual/human agent that has a domain matching the user's newly estimated intent.)
Regarding dependent claim 14, depend on claim 13, Zeng teaches: wherein the first chatbot is labeled with one or more labels that are associated with the set of traits extracted. (Zeng − [0092] Fig. 3B The semi-supervised training seeds generator 354 generates a set of labeled data as part of the training data serving as seeds for the learning. Providing a set of training seeds makes the learning process more efficient. [0091] For example, FAQ training seeds may be labeled groups of sentences/phrases with each group containing sentences/phrases that are considered to say the same thing. For example, sentences “Which cars have all-wheel-drive functions,” “Do you have any car with all-wheel-drive function,” and “How many cars do you have that have all-wheel-drive function?” may be grouped together as different ways to ask whether the all-wheel-drive function is present. In another embodiment, a training seed to be used to learn the structure of task “book a flight” may correspond to a labeled dialog which includes conversation data related to a session in which a user booked a flight with an agent.)
Regarding dependent claim 15, depend on claim 14, Zeng teaches: wherein each label of the one or more labels comprises a keyword or a concept associated with a trait of the set of traits extracted. (Zeng – [0091] In some embodiments, the training seeds correspond to labeled data. For example, FAQ training seeds may be labeled groups of sentences/phrases (concept) with each group containing sentences/phrases that are considered to say the same thing.)
Regarding dependent claim 16, depend on claim 13, Zeng teaches: wherein the chatbot selected is the first chatbot in response to determining the plurality of available chatbots includes the first chatbot. (Zeng − [0119] The virtual agent profile matching unit 625 in this example may obtain profiles of different virtual agents from the virtual agent database 138. It can be understood that the virtual agent database 138 may store additional information rather than merely the profiles of the virtual agents. For example, the virtual agent database 138 may also provide contextual information, metadata related to each virtual agent, and/or APIs needed to electronically connect with each virtual agent. A profile of a virtual agent may indicate what domain or service the virtual agent is associated with. Based on the agent profiles and the requested domain expertise of a needed virtual, the virtual agent profile matching unit 625 may determine a matching score between each virtual agent's profile and the requested domain expertise needed for the estimated user intent or desire. Then the virtual agent profile matching unit 625 may determine whether a matching virtual is found and if so, may select a virtual agent having certain matching score, e.g., the highest matching score, as the matching virtual agent. Information related to the selected virtual agent, optionally together with the matching score, may then be sent to the virtual agent redirection controller 630 for redirection control.)
Regarding dependent claim 17, depend on claim 13, Zeng teaches: wherein selecting a chatbot from the plurality of available chatbots based on the set of traits extracted further comprises: 
in response to determining the plurality of available chatbots does not include the first chatbot: identifying a second chatbot included in the plurality of available chatbots based on distance mapping and a pre-determined similarity threshold, wherein the second chatbot is configured to generate a response that models a set of different traits similar to the set of traits extracted, and the chatbot selected is the second chatbot. (Zeng − [0115] As discussed herein, the need for re-routing may arise under different circumstances. Depending on the reasons for the re-routing, the re-routing strategy may vary. Upon receiving different types of input information, the re-routing information analyzer 605 analyzes the received information to ascertain, e.g., the reason(s) for re-routing. For example, the re-routing parameters may indicate such reasons, including, e.g., that the user has a satisfaction score lower than a threshold, the user wants to start a transaction involving a price higher than a pre-set threshold, the user's newly estimated intent is not associated with the domain of the current virtual agent, or the user has expressed an intent to speak with a human agent, e.g. a human representative. The re-routing information analyzer 602 may then send information indicating the underlying reason for the re-routing and optionally with the re-routing parameters to the re-routing strategy selector 615 for selecting an appropriate re-routing strategy. [0118] the re-routing strategy selector 615 may invoke first the virtual agent profile matching unit 625 for identifying a virtual agent that can handle the situation, and only when the virtual agent profile matching unit 625 cannot find a virtual agent having a profile matching the user's newly estimated intent, the re-routing strategy selector 615 may then invoke the human agent connector 620 to connect the user to the human agent 150.)
Regarding dependent claim 18, depend on claim 11, Zeng teaches: detecting a change in the intent of the user based on the chat log; extracting an additional set of traits from the chat session based on the change, wherein the additional set of traits extracted is indicative of at least one different trait requirement that a different response to the user must satisfy; selecting a different chatbot from the plurality of available chatbots based on the additional set of traits extracted, wherein the different chatbot selected is configured to generate a response that satisfies the at least one different trait requirement; and invoking the different chatbot selected in the virtual chatroom to interact with the user. (Zeng − [0115] As discussed herein, the need for re-routing may arise under different circumstances. Depending on the reasons for the re-routing, the re-routing strategy may vary. Upon receiving different types of input information, the re-routing information analyzer 605 analyzes the received information to ascertain, e.g., the reason(s) for re-routing. For example, the re-routing parameters may indicate such reasons, including, e.g., that the user has a satisfaction score lower than a threshold, the user wants to start a transaction involving a price higher than a pre-set threshold, the user's newly estimated intent is not associated with the domain of the current virtual agent, or the user has expressed an intent to speak with a human agent, e.g. a human representative. The re-routing information analyzer 602 may then send information indicating the underlying reason for the re-routing and optionally with the re-routing parameters to the re-routing strategy selector 615 for selecting an appropriate re-routing strategy. [0118] the re-routing strategy selector 615 may invoke first the virtual agent profile matching unit 625 for identifying a virtual agent that can handle the situation, and only when the virtual agent profile matching unit 625 cannot find a virtual agent having a profile matching the user's newly estimated intent, the re-routing strategy selector 615 may then invoke the human agent connector 620 to connect the user to the human agent 150.)
Regarding dependent claim 19, depend on claim 11, Zeng teaches: wherein each trait of the set of traits extracted comprises a personality trait or an expertise trait that a domain expert has. (Zeng − [0119] The virtual agent profile matching unit 625 in this example may obtain profiles of different virtual agents from the virtual agent database 138. It can be understood that the virtual agent database 138 may store additional information rather than merely the profiles of the virtual agents. For example, the virtual agent database 138 may also provide contextual information, metadata related to each virtual agent, and/or APIs needed to electronically connect with each virtual agent. A profile of a virtual agent may indicate what domain or service the virtual agent is associated with. Based on the agent profiles and the requested domain expertise of a needed virtual, the virtual agent profile matching unit 625 may determine a matching score between each virtual agent's profile and the requested domain expertise needed for the estimated user intent or desire. Then the virtual agent profile matching unit 625 may determine whether a matching virtual is found and if so, may select a virtual agent having certain matching score, e.g., the highest matching score, as the matching virtual agent. Information related to the selected virtual agent, optionally together with the matching score, may then be sent to the virtual agent redirection controller 630 for redirection control.)
Regarding dependent claim 20, depend on claim 11, Zeng teaches: wherein the set of traits extracted comprises one of a single trait or multiple traits. (Zeng − [0052] The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. a user may send utterances to the NLU based user intent analyzer 120. Each virtual agent may focus on a specific service (trait) or domain (trait) when chatting with one or more users. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance. The intent analyzer 120 analyze dialogs (chat logs) in determining virtual agents for different domains (traits))

Claim(s) 3-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng and Wu as applied to claims 1-2, 7-8 and 11-20 above, and further in view of Karov (US PGPUB: 20150032443, Pub Date: Jan. 29, 2015).
Regarding dependent claim 3, depend on claim 1, Zeng teaches: wherein identifying one or more chat logs that exhibit a trait comprises: receiving a database of chat logs including the one or more chat logs; (Zeng − [0061] FIG. 2 depicts an exemplary high level system diagram of a service virtual agent. a dialog log database 212 (chat logs))
Zeng does not explicitly teach: for each text unit of each chat log of the database, determining a degree of similarity between the text unit and the trait, and generating a mapping between the text unit and the trait, wherein the mapping has a weight that is based on the degree of similarity;
However, Karov teaches: for each text unit of each chat log of the database, determining a degree of similarity between the text unit and the trait, and generating a mapping between the text unit and the trait, (Karov − [0045] the computing device 102 may analyze the full sample request corpus 212, a large web corpus, a user-defined ontology, a user database, or other relatively large data source. [0028] The semantic model 216 may include mappings between natural language requests 214 or certain forms of natural language requests 214 and semantic representations 220 of the natural language requests 214. The semantic representations 220 may identify user intents (such as particular intended actions or interactions) and slots associated with the user intents. The slots may include parameters, fields, options, or other data associated with a particular user intent. [0032] For example, the semantic model 216 may map a natural language request 214 such as "I'd like to order 2 tickets to see Movie Title this evening" onto a "ticket-reservation" user intent with a "ticket quantity" slot equal to 2, a "move name" slot equal to "Movie Title," and a "time" slot equal to "this evening." [0037] the computing device 102 generates the semantic model 216 by identifying one or more contextual semantic features (CSFs) in the sample request corpus 212. The CSFs may include one or more contextual semantic intent features (CSIFs). Each CSIF may be defined as a sequence of lexical or phrasal sets that identifies a specific intent along with its slots [0055] For example, the computing device 102 may assign intents and/or slots based on the degree of matching with CSFs or ontology indexes of the semantic model 216.)
wherein the mapping has a weight that is based on the degree of similarity; (Karov − [0056] For example, the computing device 102 may assign an intent-and-slot based confidence value. That confidence value may be determined, for example, based on the probabilities of the associated CSF in the semantic model 216, or on the degree of matching to an ontological index in the semantic model 216, or on any other statistical data available from the semantic model 216. The weights may be calculated taking into consideration full or partial matching, synonym or homophone matching, content or non-content generation, and the strength of the relevant contextual feature.)
and identifying the one or more chat logs based on one or more mappings between one or more text units of the one or more chat logs and the trait, (Karov − [0045] the computing device 102 may analyze the full sample request corpus 212, a large web corpus, a user-defined ontology, a user database, or other relatively large data source. [0028] The semantic model 216 may include mappings between natural language requests 214 or certain forms of natural language requests 214 and semantic representations 220 of the natural language requests 214. The semantic representations 220 may identify user intents (such as particular intended actions or interactions) and slots associated with the user intents. The slots may include parameters, fields, options, or other data associated with a particular user intent. [0032] For example, the semantic model 216 may map a natural language request 214 such as "I'd like to order 2 tickets to see Movie Title this evening" onto a "ticket-reservation" user intent with a "ticket quantity" slot equal to 2, a "move name" slot equal to "Movie Title," and a "time" slot equal to "this evening.")
wherein each of the one or more mappings has a weight that satisfies a pre-determined weight threshold. (Karov – [0061] In some embodiments, the computing device 102 may determine whether the confidence score of the optimal route exceeds a predefined threshold confidence score.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Zeng, Wu and Karov as both teach natural language processing for determining the intent of a user textual content. Adding the teaching of Karov provides Zeng and Wu with the ability to identify relationship between user textual content and the intent of user textual content. One of ordinary skill in the art would have been motivated to combine Zeng, Karov and Wu for improving solutions for development and applications of virtual agents with machine learning techniques.
Regarding dependent claim 4, depend on claim 3, Zeng teaches: further comprising: 
receiving a set of traits including the trait; (Zeng − [0052] The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. a user may send utterances to the NLU based user intent analyzer 120.)
identifying a set of chat logs of the database that exhibit at least one trait of the set of traits; (Zeng − [0052] The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. a user may send utterances to the NLU based user intent analyzer 120. Each virtual agent may focus on a specific service (trait) or domain (trait) when chatting with one or more users. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance. The intent analyzer 120 analyze dialogs (chat logs) in determining virtual agents for different domains (traits))
identifying a set of labels associated with at least one trait of the set of traits based on the set of chat logs; (Zeng − [0007-0008] Training data (chat logs) are received that are to be used to learn and generate knowledge. The received training data have at least some labeled training seeds and unlabeled conversation data. The training data are then parsed and various linguistic elements are extracted therefrom. Such linguistic elements are then used to perform automated learning in accordance with at least one label used in labeling the training seeds. Based on the automated learning, at least one model associated with the at least one label is generated from the training data.)
training the chatbot to generate a response that jointly models the set of traits based on the set of chat logs; (Zeng − [0094] FIG. 3C is a flowchart of an exemplary process of the semi-supervised learning mechanism 300, Based on the received input, the semi-supervised training seeds generator 354 generates, at 323, FAQ seeds and task-based dialog seeds, respectively. Such generated training seeds are stored in 354. During learning, the parser 342 parses at 325, upon receiving training data (chat logs), which include both the training seeds from 354 and the conversation data from actual conversations, the training data to generate parsed training data. The parsed training data are then sent to various identifiers to extract, at 327, structured/unstructured and entity information. Such extracted different types of data are then used by the learning engine 352 to learn, at 329, FAQ models and, at 331, task oriented structure models. The learned models are then used to update, at 333, the deep learning models 225.)
and labeling the chatbot with the set of labels. (Zeng − [0092] Fig. 3B The semi-supervised training seeds generator 354 generates a set of labeled data as part of the training data serving as seeds for the learning. Providing a set of training seeds makes the learning process more efficient. [0091] For example, FAQ training seeds may be labeled groups of sentences/phrases with each group containing sentences/phrases that are considered to say the same thing. For example, sentences “Which cars have all-wheel-drive functions,” “Do you have any car with all-wheel-drive function,” and “How many cars do you have that have all-wheel-drive function?” may be grouped together as different ways to ask whether the all-wheel-drive function is present. In another embodiment, a training seed to be used to learn the structure of task “book a flight” may correspond to a labeled dialog which includes conversation data related to a session in which a user booked a flight with an agent.)
Regarding dependent claim 5, depend on claim 4, Zeng teaches: wherein each label comprises a keyword or a concept associated with a trait of the set of traits. (Zeng – [0091] In some embodiments, the training seeds correspond to labeled data. For example, FAQ training seeds may be labeled groups of sentences/phrases (concept) with each group containing sentences/phrases that are considered to say the same thing.)
Regarding dependent claim 6, depend on claim 4, Zeng teaches: wherein each trait of the set of traits comprises a personality trait or an expertise trait that a domain expert has. (Zeng − [0119] The virtual agent profile matching unit 625 in this example may obtain profiles of different virtual agents from the virtual agent database 138. It can be understood that the virtual agent database 138 may store additional information rather than merely the profiles of the virtual agents. For example, the virtual agent database 138 may also provide contextual information, metadata related to each virtual agent, and/or APIs needed to electronically connect with each virtual agent. A profile of a virtual agent may indicate what domain or service the virtual agent is associated with. Based on the agent profiles and the requested domain expertise of a needed virtual, the virtual agent profile matching unit 625 may determine a matching score between each virtual agent's profile and the requested domain expertise needed for the estimated user intent or desire. Then the virtual agent profile matching unit 625 may determine whether a matching virtual is found and if so, may select a virtual agent having certain matching score, e.g., the highest matching score, as the matching virtual agent. Information related to the selected virtual agent, optionally together with the matching score, may then be sent to the virtual agent redirection controller 630 for redirection control.)
Regarding dependent claim 9, depend on claim 7, Zeng teaches: wherein identifying one or more chat logs that exhibit a trait comprises: receiving a database of chat logs including the one or more chat logs; (Zeng − [0061] FIG. 2 depicts an exemplary high level system diagram of a service virtual agent. a dialog log database 212 (chat logs))
Zeng does not explicitly teach: for each text unit of each chat log of the database, determining a degree of similarity between the text unit and the trait, and generating a mapping between the text unit and the trait, wherein the mapping has a weight that is based on the degree of similarity;
However, Karov teaches: for each text unit of each chat log of the database, determining a degree of similarity between the text unit and the trait, and generating a mapping between the text unit and the trait, (Karov − [0045] the computing device 102 may analyze the full sample request corpus 212, a large web corpus, a user-defined ontology, a user database, or other relatively large data source. [0028] The semantic model 216 may include mappings between natural language requests 214 or certain forms of natural language requests 214 and semantic representations 220 of the natural language requests 214. The semantic representations 220 may identify user intents (such as particular intended actions or interactions) and slots associated with the user intents. The slots may include parameters, fields, options, or other data associated with a particular user intent. [0032] For example, the semantic model 216 may map a natural language request 214 such as "I'd like to order 2 tickets to see Movie Title this evening" onto a "ticket-reservation" user intent with a "ticket quantity" slot equal to 2, a "move name" slot equal to "Movie Title," and a "time" slot equal to "this evening." [0037] the computing device 102 generates the semantic model 216 by identifying one or more contextual semantic features (CSFs) in the sample request corpus 212. The CSFs may include one or more contextual semantic intent features (CSIFs). Each CSIF may be defined as a sequence of lexical or phrasal sets that identifies a specific intent along with its slots [0055] For example, the computing device 102 may assign intents and/or slots based on the degree of matching with CSFs or ontology indexes of the semantic model 216.)
wherein the mapping has a weight that is based on the degree of similarity; (Karov − [0056] For example, the computing device 102 may assign an intent-and-slot based confidence value. That confidence value may be determined, for example, based on the probabilities of the associated CSF in the semantic model 216, or on the degree of matching to an ontological index in the semantic model 216, or on any other statistical data available from the semantic model 216. The weights may be calculated taking into consideration full or partial matching, synonym or homophone matching, content or non-content generation, and the strength of the relevant contextual feature.)
and identifying the one or more chat logs based on one or more mappings between one or more text units of the one or more chat logs and the trait, (Karov − [0045] the computing device 102 may analyze the full sample request corpus 212, a large web corpus, a user-defined ontology, a user database, or other relatively large data source. [0028] The semantic model 216 may include mappings between natural language requests 214 or certain forms of natural language requests 214 and semantic representations 220 of the natural language requests 214. The semantic representations 220 may identify user intents (such as particular intended actions or interactions) and slots associated with the user intents. The slots may include parameters, fields, options, or other data associated with a particular user intent. [0032] For example, the semantic model 216 may map a natural language request 214 such as "I'd like to order 2 tickets to see Movie Title this evening" onto a "ticket-reservation" user intent with a "ticket quantity" slot equal to 2, a "move name" slot equal to "Movie Title," and a "time" slot equal to "this evening.")
wherein each of the one or more mappings has a weight that satisfies a pre-determined weight threshold. (Karov – [0061] In some embodiments, the computing device 102 may determine whether the confidence score of the optimal route exceeds a predefined threshold confidence score.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Zeng, Wu and Karov as both teach natural language processing for determining the intent of a user textual content. Adding the teaching of Karov provides Zeng and Wu with the ability to identify relationship between user textual content and the intent of user textual content. One of ordinary skill in the art would have been motivated to combine Zeng, Karov and Wu for improving solutions for development and applications of virtual agents with machine learning techniques.
Regarding dependent claim 10, depend on claim 9, Zeng teaches: wherein the operations further include: receiving a set of traits including the trait; (Zeng − [0052] The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. a user may send utterances to the NLU based user intent analyzer 120.)
identifying a set of chat logs of the database that exhibit at least one trait of the set of traits; (Zeng − [0052] The service virtual agents 140 in FIG. 1A may perform direct dialogs with the users 110. a user may send utterances to the NLU based user intent analyzer 120. Each virtual agent may focus on a specific service (trait) or domain (trait) when chatting with one or more users. Upon receiving an utterance from a user, the NLU based user intent analyzer 120 may analyze the user's intent based on an NLU model and the utterance. The intent analyzer 120 analyze dialogs (chat logs) in determining virtual agents for different domains (traits))
identifying a set of labels associated with at least one trait of the set of traits based on the set of chat logs; (Zeng − [0007-0008] Training data (chat logs) are received that are to be used to learn and generate knowledge. The received training data have at least some labeled training seeds and unlabeled conversation data. The training data are then parsed and various linguistic elements are extracted therefrom. Such linguistic elements are then used to perform automated learning in accordance with at least one label used in labeling the training seeds. Based on the automated learning, at least one model associated with the at least one label is generated from the training data.)
training the chatbot to generate a response that jointly models the set of traits based on the set of chat logs; (Zeng − [0094] FIG. 3C is a flowchart of an exemplary process of the semi-supervised learning mechanism 300, Based on the received input, the semi-supervised training seeds generator 354 generates, at 323, FAQ seeds and task-based dialog seeds, respectively. Such generated training seeds are stored in 354. During learning, the parser 342 parses at 325, upon receiving training data (chat logs), which include both the training seeds from 354 and the conversation data from actual conversations, the training data to generate parsed training data. The parsed training data are then sent to various identifiers to extract, at 327, structured/unstructured and entity information. Such extracted different types of data are then used by the learning engine 352 to learn, at 329, FAQ models and, at 331, task oriented structure models. The learned models are then used to update, at 333, the deep learning models 225.)
and labeling the chatbot with the set of labels. (Zeng − [0092] Fig. 3B The semi-supervised training seeds generator 354 generates a set of labeled data as part of the training data serving as seeds for the learning. Providing a set of training seeds makes the learning process more efficient. [0091] For example, FAQ training seeds may be labeled groups of sentences/phrases with each group containing sentences/phrases that are considered to say the same thing. For example, sentences “Which cars have all-wheel-drive functions,” “Do you have any car with all-wheel-drive function,” and “How many cars do you have that have all-wheel-drive function?” may be grouped together as different ways to ask whether the all-wheel-drive function is present. In another embodiment, a training seed to be used to learn the structure of task “book a flight” may correspond to a labeled dialog which includes conversation data related to a session in which a user booked a flight with an agent.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL E BARNES JR/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177